COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

 LAZY R RANCH, L.P.; HELEN A.                   §
 MCDANIEL, Individually, and as Trustee
 of the HELEN WILLIAMS INTER                    §
 VIVOS TRUST, and as General Partner of
 LAZY R RANCH, L.P; and JOSEPH                  §               No. 08-13-00281-CV
 WILLIAMS, Individually, and as Trustee
 of the HELEN WILLIAMS INTER                    §                 Appeal from the
 VIVOS TRUST,
                                                §           109th Judicial District Court
                  Appellants,
                                                §            of Winkler County, Texas
 v.
                                                §                   (TC# 15,727)
 EXXONMOBIL CORPORATION,
                                                §
                  Appellee.
                                                §
                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

judgment. We therefore reverse the judgment of the court below and remand the cause for

further proceedings, in accordance with this Court’s opinion. We further order that Appellants

recover from Appellee all costs of this appeal, for which let execution issue. This decision shall

be certified below for observance.

       IT IS SO ORDERED THIS 14TH DAY OF JANUARY, 2015.

                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, J., and Ferguson, Judge
Ferguson, Judge, Sitting by Assignment